United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10849



WILLIAM NATHAN FARLEY

                Plaintiff - Appellant

     v.

T SIMPSON, Warden; NATHANIEL QUARTERMAN, Director State Jail
Division; UNIVERSITY OF TEXAS MEDICAL BRANCH

                Defendants - Appellees



            Appeal from the United States District Court
             for the Northern District of Texas, Dallas
                          No. 3:04-cv-00585


Before KING, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     William Farley, a former Texas state prisoner proceeding pro

se, has filed a motion with this court for leave to proceed in

forma pauperis (“IFP”) to appeal the district court’s dismissal

of his 42 U.S.C. § 1983 action, which alleged various violations

of his constitutional rights while he was incarcerated in the

Texas Department of Criminal Justice Hutchins State Jail

facility.   By moving in this court to proceed IFP on appeal,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Farley challenges the district court’s certification that his

appeal was not taken in good faith because his appeal is

frivolous.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(5).    This

court’s inquiry into whether the appeal is taken in good faith

“is limited to whether the appeal involves ‘legal points arguable

on their merits (and therefore not frivolous).’”      Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983) (citation omitted); see also

Neitzke v. Williams, 490 U.S. 319, 325 (1989).      If the appeal is

frivolous, this court may dismiss it sua sponte under 5th CIR. R.

42.2.    Baugh, 117 F.3d at 202 n.24.

     Farley contends that the district court erred in dismissing

his claim for failure to exhaust his administrative remedies

pursuant to 42 U.S.C. § 1997e(a).      However, the record shows that

Farley did not exhaust his administrative remedies before filing

his lawsuit in the district court as is required by the Prison

Litigation Reform Act.1   42 U.S.C. § 1997e(a); Ferrington v. La.

Dep’t of Corr., 315 F.3d 529, 531 (5th Cir. 2002).     Farley does

not challenge the district court’s dismissal on this ground

beyond his conclusory statement that he “did in fact exhaust his

administrative remedies.”   Therefore, because his appeal involves


     1
          Although Farley was released from prison after he filed
his appeal, the fee filing requirements of the Prison Litigation
Reform Act nevertheless apply because he filed his appeal while
he was in prison. See Gay v. Texas Dep’t. of Corr., 117 F.3d
240, 241 (5th Cir. 1997).

                                 -2-
no “legal points arguable on their merits,” we DENY him IFP

status and DISMISS his appeal.   5th CIR. R. 42.2; Baugh, 117 F.3d

at 202 n.24.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                 -3-